The plaintiff in error, George Ward, was convicted at the December, 1915, term of the county court of Pottawatomie county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $50 and imprisonment in the county jail of Pottawatomie county for a period of 180 days. *Page 216 
An examination of the record discloses no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed.